Citation Nr: 1413323	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In April 2013, the Veteran testified at a Board videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Further development is needed on the claim for an increased rating for posttraumatic stress disorder (PTSD).

The Veteran indicated during the April 2013 hearing that his PTSD had worsened since the last VA examination conducted in May 2012.  Also, the examiner at that time noted that the Veteran was only two months post alcohol detoxification, so many adjustments were ongoing and the permanent impairment level was difficult to assess.  Thus, the Veteran should be scheduled for a new examination to determine the current severity of PTSD.  

Prior to the examination, any outstanding medical records should be obtained.  Treatment notes from the Fort Harrison VA Medical Center (VAMC) through August 2012 are of record.  Any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Fort Harrison VAMC since August 2012.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner must also indicate the degree of social and occupational impairment due to the Veteran's PTSD and describe the Veteran's symptoms.  The examiner must review the claims folder and note that review in the report.  A rationale for all opinions must be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

